DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

Claim Objections
Claims 1, 3-7, 9-11, 14, 23-25 are objected to because of the following informalities:  At least claim 1 does not accurately show amendments to the claim – line 11 of claim 1 indicates that “housing” has been added to the claim, but this term was already present in at least the previous version of the claims. This inaccuracy implies that other claim amendments within this submission may not all have been properly marked as required; Applicant is requested to review all of the claims and, with any future submissions, ensure accuracy as required by 37 CFR 1.121.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, 14, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 23 call for each sensor to include a top portion, a bottom portion, a housing, an absorbent portion, a conductive member, a reservoir, and a biasing member. The disclosure does not set forth any embodiment including all of these individual components, particularly not all of a top portion, a bottom portion, and a housing as separate items. As such, the specification does not reasonably convey possession of a sensor including all of a top portion, a bottom portion, a housing, an absorbent portion, a conductive member, a reservoir, and a biasing member at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, 14, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for each sensor to comprise a top portion, a bottom portion, and a housing; it is unclear how these separate components interact. For example, the claim calls for the absorbent portion to be within the housing and also contact the surface of the head at the bottom portion – how can the absorbent portion contact the head at the bottom portion? Is it the bottom portion making contact, not the absorbent portion? Where is the bottom portion located relative to the housing? Similarly, the claim also defines a “reservoir at the top portion of the sensor” with the absorbent portion contacting this reservoir at the top portion – is “reservoir at the top portion of the sensor” a descriptive title for this component? How can an object (top portion, bottom portion) also be a location (a location at which contact is made, since the claim repeatedly describes contact taking place at these objects)? The same issues are found in claim 23. For the purposes of examination, the claims will be treated as though specifying that the absorbent portion is configured to make contact with the head at one end of the absorbent portion and to make contact with the reservoir at the opposite end. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11, 23-25 is/are rejected under 35 U.S.C. 103 as being anticipated by Wingeier (US 2016/0022981) in view of Sargent (US 2019/0192078) and Delic (US 2007/0238945).
Regarding claim 1, Wingeier discloses a device for collecting data corresponding to neurological activity of the brain of a subject, comprising: a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the brain of the subject (paragraph [0033]); a framework configured to contact and surround predetermined portions of the head of the subject and to secure the plurality of sensors in predetermined positions (figure 1A) with a plurality of bands comprising the plurality of sensors (paragraph [0118], tracks 171), the plurality of sensors each having a top and bottom and comprising a housing, an absorbent portion positioned at least partially within the housing and configured to absorb an electrically conductive fluid and to contact a surface of the head of the subject via a point of contact at the “bottom” end of the sensor (elements 110, 111; paragraphs [0038]-[0039], [0042]), a conductive member electrically coupled to the absorbent portion and positioned at least partially within the housing (paragraphs [0050], [0051]), and configured to 
Wingeier does not disclose the system being configured such that each sensor point of contact has its own housing, conductive member, absorbent portion, and dedicated individual reservoir, and instead discloses a plurality of reservoirs which are each shared by a plurality of sets of conductive member/absorbent portion/point of contact. Sargent teaches a device for collecting neurological data (abstract) which can be configured to have groups of sensors sharing components like a reservoir, the reservoir providing its contents to each of a set of conductive members/points of contact (figure 16; paragraph [0155]), or to configure the device to include a plurality of individual groups of components, each group including a conducive member, absorbent portion, point of contact, and dedicated reservoir for electrolyte (figures 13, 15; paragraphs [0142], [0154]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Wingeier with none of the components shared such that each point of contact is supplied with fluid from its own dedicated reservoir, as taught by Sargent, because there are a finite number of ways to design a system to supply fluid from a reservoir to a number of components (shared or individual) and it 
Wingeier discloses a number of potential configurations designed to ensure contact between the sensor and the subject’s skin (figures 16A-20C), but does not disclose that at least one of the plurality of sensors comprises a biasing member configured to bias the absorbent portion to partially extend away from a respective band and towards the head of the subject when the at least one sensor is not contacting the head of the subject and such that the absorbent portion moves in a direction away from the head of the subject when the at least one sensor is contacting the head of the subject. Delic teaches a device for collecting data corresponding to neurological activity of a subject comprising a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the subject (element 970; paragraph [0048]) and a framework configured to contact and surround predetermined portions of the head of the subject and secure the sensors in predetermined positions attached to bands of the framework (paragraph [0009]), where at least one of the plurality of sensors comprises a biasing member configured to bias the sensor to partially extend away from a respective band and towards the head of the subject when the at least one sensor is not contacting the head of the subject and such that the sensor moves towards the respective band and away from the head when the at least one sensor is contacting the head of the subject (paragraphs [0100]-[0102]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Wingeier, as modified, with a biasing member for at least one of the sensors causing it to protrude out when not worn and retract when applied, as taught by Delic, in order to ensure good contact with the subject’s 

Regarding claim 3, Wingeier further discloses that the collected data is electroencephalography (EEG) data (paragraph [0033]).  
Regarding claim 4, Wingeier further discloses that the electrically conductive fluid is an electrolytic solution (paragraph [0043]).  
Regarding claim 5, Wingeier further discloses that the framework is part of a headset for covering at least a portion of the head of the subject and comprises flexible portions having bands configured to secure the plurality of sensors in the predetermined positions (paragraph [0118]).  
Regarding claim 6, Wingeier further discloses that the conductive member is configured to conduct electrical signals from the brain of the subject through the absorbent portion when the absorbent portion contains the electrically conductive fluid (paragraphs [0029], [0038]-[0042], [0050]-[0051]), and to one or more outside data collection systems (figure 1A, elements 158’ and the “storage”).  
Regarding claim 7, Wingeier further discloses that the conductive member comprises at least one metal “pin” (see figure 4A which shows “pins” – “something that resembles a pin especially in slender elongated form – an electrical connector pin” https://www.merriam-webster.com/dictionary/pin, identified as “conductive material” and discussed in paragraph [0051]).  

Regarding claim 9, Wingeier further discloses that the absorbent portion and/or conductive member are coupled to electrical transmission wires configured to conduct collected electrical signals from the sensors to one or more outside data collection systems (paragraph [0051]-[0052]).  
Regarding claim 11, Wingeier further discloses a wireless transmission system, configured to wirelessly transmit collected electrical signals from the sensors to one or more outside data collection systems (paragraph [0108]).  
Regarding claim 23, Wingeier discloses a system for collecting data corresponding to neurological activity of the brain of a subject, comprising: a device for collecting data corresponding to neurological activity of the brain of a subject (paragraph [0033]), comprising: a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the brain of the subject (elements 100, 105); a framework configured to contact and surround predetermined portions of the head of the subject and to secure the plurality of sensors in predetermined positions (figure 1A; paragraph [0118]) with a plurality of bands comprising the plurality of sensors (paragraph [0118], tracks 171), wherein each of the plurality of sensors has a top and a bottom and comprises a housing (element 120), an absorbent portion positioned at least partially within the housing and configured to absorb an electrically conductive fluid and to contact a surface of the head of the subject at one end (elements 110, 111), a conductive member electrically coupled to the absorbent portion and positioned at least partially within the housing (paragraphs [0050], [0051]), and configured to conduct electrical signals from the brain of the subject, through the absorbent portion when 
Wingeier does not disclose the system being configured such that each sensor point of contact has its own housing, conductive member, absorbent portion, and dedicated individual reservoir, and instead discloses a plurality of reservoirs which are each shared by a plurality of sets of conductive member/absorbent portion/point of contact. Sargent teaches a device for collecting neurological data (abstract) which can be configured to have groups of sensors sharing components like a reservoir, the reservoir providing its contents to each of a set of conductive members/points of contact (figure 16; paragraph [0155]), or to configure the device to include a plurality of individual groups of components, each group including a conducive member, absorbent portion, point of contact, and dedicated reservoir for electrolyte (figures 13, 15; paragraphs [0142], [0154]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Wingeier with none of the components shared such that each point of contact is supplied with fluid from its own dedicated reservoir, as taught by Sargent, because there are a finite number of ways to design a 
Wingeier discloses a number of potential configurations designed to ensure contact between the sensor and the subject’s skin (figures 16A-20C), but does not disclose that at least one of the plurality of sensors comprises a biasing member configured to bias the absorbent portion to partially extend away from a respective band and towards the head of the subject when the at least one sensor is not contacting the head of the subject and such that at least a part of the absorbent portion moves away from the head when the at least one sensor is contacting the head of the subject. Delic teaches a device for collecting data corresponding to neurological activity of a subject comprising a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the subject (element 970; paragraph [0048]) and a framework configured to contact and surround predetermined portions of the head of the subject and secure the sensors in predetermined positions attached to bands of the framework (paragraph [0009]), where at least one of the plurality of sensors comprises a biasing member configured to bias the sensor to partially extend away from a respective band and towards the head of the subject when the at least one sensor is not contacting the head of the subject and such that at least a part of the sensor moves away from the head when the at least one sensor is contacting the head of the subject (paragraphs [0100]-[0102]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Wingeier, as modified, with a biasing member for at least one of the sensors causing it to protrude out when not worn and retract when applied, as 

Regarding claim 24, Wingeier further discloses the stand comprising a receptacle configured to receive the respective sensors and configured to provide the electrically conductive fluid to the respective sensors when engaged with the respective sensors (figures 10A, 10B; paragraphs [0087]-[0088]). Wingeier does not explicitly disclose a separate receptacle for each sensor, but In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.
Regarding claim 25, Wingeier further discloses that the receptacle(s) are located proximate a top section of the stand and receive the electrically conductive fluid via one or more tubes from a central reservoir of the stand that is proximate the base of the stand (figure 1B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier in view of Sargent and Delic, as applied above, and further in view of Parvizi (US 2017/0281036).
Wingeier discloses wires, as noted with respect to claim 9 above, but does not explicitly disclose how they are managed or arranged about the device. Parvizi teaches a similar device with sensors (elements 14) held in a framework (element 12), where the sensors comprise .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier, as modified and applied above, and further in view of Collura (US 6574513).
Regarding claim 14, Wingeier does not explicitly identify specific locations for the device’s electrodes to be applied or extension portions of the device for applying them in such areas. Collura teaches a similar device for holding sensors against portions of a head which includes a framework and a mastoid extension portion extending from at least one band of the framework for contacting the mastoid region (column 4, lines 29-36), the mastoid extension portion comprising at least one reference sensor (comparison of impedance between two electrodes inherently requires one to serve as a reference/baseline).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Wingeier with a mastoid extension portion as part of the device, as taught by Collura, in order to allow monitoring of signals from additional regions. 

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant appears to misunderstand the rejections. Wingeier discloses all of the structure of the claimed invention, as set forth above, except for making separate reservoirs for each sensor. Sargent teaches that one could find it equally obvious to use separate reservoirs or shared reservoirs; the configuration of Sargent’s sensors and their components does not have any leaning on this teaching, and there is no suggestion that one should modify Wingeier to incorporate a wholly different sensor structure, merely that separating the reservoir into individual reservoirs, still located at the one end of the sensor/absorbent portion, would be obvious because Sargent teaches that both configurations are useful and, as there are only two options (separate or shared) it would be obvious to try making them separate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791